DETAILED ACTION
This Office Action is in response to Continuation Application# 17/707,218 filed on March 29, 2022 with claims 1-20 for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ow et al US 2014/0196078 A1 (hereinafter ‘Ow’) in view of Keiser et al US 9,965,746 B1 (hereinafter ‘Keiser’). 

As per claim 1, Ow disclose, A multimedia distribution server for providing multimedia content (Ow: paragraph 0027: disclose digital media ‘multimedia’ via media distribution system) to inmates (Ow: paragraph 0027: disclose connect to an end-user, where examiner equates end-user to inmate) of a controlled environment facility (Ow: paragraph 0033: disclose secure storage for rental media to ensure media security ‘controlled environment facility’), comprising: 
a transceiver configured to communicate with a wireless communication device (Ow: paragraph 0009: disclose communication devices configured to receive media from a media provider and paragraph 0015: disclose a wireless network interface which implies a wireless communication device) assigned to an inmate (Ow: paragraph 0027: disclose connect to an end-user, where examiner equates end-user to inmate) and an external server (Ow: paragraph 0015: disclose an output device ‘external server’ to transmit the media to a client device ‘wireless device’ for presentation); 
a memory (Ow: paragraph 0027: paragraph 0056: disclose instruction stored on a memory) that stores an inmate (Ow: paragraph 0027: disclose connect to an end-user, where examiner equates end-user to inmate) profile associated with the inmate (Ow: paragraph 0034: disclose a user service agreement ‘profile’ that allows to pay a flat rate for a specific number of digital media rentals within a given period); and 
one or more processors configured to (Ow: paragraph 0014: disclose a processor configured to receive one or more instructions): 
receive a request for a unit of content from the inmate wireless communication device (Ow: paragraph 0031: disclose a user ‘inmate’ will access a media provider ‘external server’ from portable ‘wireless’ internet device for downloading ‘receive’); 
receive the unit of content from the external server (Ow: paragraph 0031: disclose a media provider ‘external server’ from portable ‘wireless’ internet device for downloading ‘receive’). 
It is noted, however, Ow did not specifically detail the aspects of
analyze the unit of content for restricted content based on the inmate profile; and 
distribute or withhold the unit of content based on the analysis as recited in claim 1.
On the other hand, Keiser achieved the aforementioned limitations by providing mechanisms of
analyze the unit of content for restricted content based on the inmate profile (Keiser: Col 15 Lines 61-67: disclose a profile of the resident ‘inmate’ for scheduling a visitation. Examiner equates scheduling the invitation as a unit of content that is based on the resident ‘inmate’ profile); and 
distribute or withhold the unit of content based on the analysis (Keiser: Col 18 Lines 14-19: disclose restricted internet access and restricted electronic mail. This implies that the user of the device that someone withhold full access to the internet from preventing the person to get unrestricted information).
Ow and Keiser are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Media Content Delivery”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Ow and Keiser because they are both directed to media content delivery and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Keiser with the method described by Ow in order to solve the problem posed.
The motivation for doing so would have been to create a controlled environment to provide a safe environment to residents and the facility personnel.
Therefore, it would have been obvious to combine Keiser with Ow to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Ow did not specifically detail the aspects of
wherein the inmate profile specifies at least one content restriction as recited in claim 2.
On the other hand, Keiser achieved the aforementioned limitations by providing mechanisms of
wherein the inmate profile specifies at least one content restriction (Keiser: Col 18 Lines 14-19: disclose restricted internet access and restricted electronic mail).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Ow did not specifically detail the aspects of
wherein the analyzing includes analyzing the unit of content for a first type of restricted content defined by the inmate profile and a second type of restricted content associated with the controlled environment facility as recited in claim 3.
On the other hand, Keiser achieved the aforementioned limitations by providing mechanisms of
wherein the analyzing includes analyzing the unit of content for a first type of restricted content defined by the inmate profile and a second type of restricted content associated with the controlled environment facility (Keiser: Col 18 Lines 14-19: disclose restricted internet access and restricted electronic mail. Examiner argues that the restriction for the resident are inherit to the facility and the individual).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. 
It is noted, however, Ow did not specifically detail the aspects of
wherein the one or more processors are further configured to censor the second type of content to generate a censored unit of content as recited in claim 4.
On the other hand, Keiser achieved the aforementioned limitations by providing mechanisms of
wherein the one or more processors are further configured to censor the second type of content to generate a censored unit of content (Keiser: Col 18 Lines 3-48: disclose the facility is implicitly censoring the data which the inmate can access. This includes restrictions ‘censor’ on internet and email content).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1, 3 and 4 above. 
It is noted, however, Ow did not specifically detail the aspects of
wherein the distributing of the unit of content includes transmitting the censored unit of content to the wireless communication device as recited in claim 5.
On the other hand, Keiser achieved the aforementioned limitations by providing mechanisms of
wherein the distributing of the unit of content includes transmitting the censored unit of content to the wireless communication device (Keiser: Col 18 Lines 3-48: disclose the facility is implicitly censoring the data which the inmate can access. This includes restrictions ‘censor’ on internet and email content and Ow: paragraph 0015: disclose a wireless network interface which implies a wireless communication device).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Ow disclose, wherein the one or more processors are further configured to convert a received format of the received unit of content to a second format useable by the wireless communication device (Ow: paragraph 0015: disclose media access device transmit the rented or purchased media and user media to a client device for presentation where the output device be a wireless).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Ow did not specifically detail the aspects of
wherein the restricted content includes one or more keywords as recited in claim 7.
On the other hand, Keiser achieved the aforementioned limitations by providing mechanisms of
wherein the restricted content includes one or more keywords (Keiser: Col 18 Lines 14-19: disclose restricted internet access and restricted electronic mail. Examiner argues that the restriction internet access implicitly have keywords).

As per claim 8, Ow disclose, A method for providing multimedia content  (Ow: paragraph 0027: disclose digital media ‘multimedia’ via media distribution system) to an inmate of a controlled environment facility, comprising: remaining claim limitations are similar to claim 1. Therefore, examiner rejects these claim limitations under the same rationale as claim 1. 

As per claim 9, this claim limitations are similar to claim 2. Therefore, examiner rejects these claim limitations under the same rationale as claim 2.

As per claim 10, this claim limitations are similar to claim 3. Therefore, examiner rejects these claim limitations under the same rationale as claim 3.

As per claim 11, this claim limitations are similar to claim 4. Therefore, examiner rejects these claim limitations under the same rationale as claim 4.

As per claim 12, this claim limitations are similar to claim 5. Therefore, examiner rejects these claim limitations under the same rationale as claim 5.

As per claim 13, this claim limitations are similar to claim 6. Therefore, examiner rejects these claim limitations under the same rationale as claim 6.

As per claim 14, this claim limitations are similar to claim 7. Therefore, examiner rejects these claim limitations under the same rationale as claim 7.

As per claim 15, Ow disclose, A multimedia distribution server for providing multimedia content (Ow: paragraph 0027: disclose digital media ‘multimedia’ via media distribution system) to an inmate of a controlled environment facility, comprising: a memory that stores facility-specific content restrictions (Keiser: Col 15 Lines 61-67: disclose a profile of the resident ‘inmate’ for scheduling a visitation and examiner argues that the inmate restrictions are inherently subset of facility-specific content restrictions based on the punishment that the inmate is receiving at that particular time. Examiner equates scheduling the invitation as a unit of content that is based on the resident ‘inmate’ profile) and an inmate profile, remaining claim limitations are similar to claim 1. Therefore, examiner rejects these claim limitations under the same rationale as claim 1. 

As per claim 16, this claim limitations are similar to claim 2. Therefore, examiner rejects these claim limitations under the same rationale as claim 2.

As per claim 17, this claim limitations are similar to claim 4. Therefore, examiner rejects these claim limitations under the same rationale as claim 4.

As per claim 18, this claim limitations are similar to claim 5. Therefore, examiner rejects these claim limitations under the same rationale as claim 5.

As per claim 19, this claim limitations are similar to claim 6. Therefore, examiner rejects these claim limitations under the same rationale as claim 6.

As per claim 20, this claim limitations are similar to claim 7. Therefore, examiner rejects these claim limitations under the same rationale as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 2014/0029615 A1 disclose “Method for performing network-based content filtering, involves determining whether to restrict routing of incoming data in provider network to destination device based on parameter, before routing incoming data in provider network”
US Pub.US 2014/0196078 A1 disclose “Media access device for e.g. distributing digital media in media distribution system via digital device, has processor receiving instructions from media provider, where instructions define restrictions for purchased media”
US Pat. US 7,415,537 B1 disclose “Conversational portal for providing conversational browsing and multimedia broadcast on demand”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159